DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 is canceled by the Applicant(s), therefore the claim is not considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al., (U.S. Pat. # 8112510) in view of Adachi et al., (U.S. Pat. # 9244803).
Regarding claim 1, Alon disclose a method for predictive technology incident reduction, Comprising: in an information processing apparatus comprising at least one computer processor: receiving a change record for a proposed change to a computer application or a computer network infrastructure (Abstract, predictive change management in a network, are provided, a configuration change can be specified and pre-validated according to an access path policy, a change in one or more access paths is specified, then associated component events can be simulated before implementation; col. 2, lines 54-67, Fig. 1, Fig. 2, col. 5, fines 25-57); analyzing the potential change for an adverse potential cross impact with another computer application or a computer system (cal. 5, lines 45-58, validation analysis engine compares the 
 Regarding claim 2, Adachi disclose, wherein the model is selected by a learning engine based or: a prior implemented change and a failure and an impact of the prior implemented change (col 4. Ines 22-40, failure predictor probability by applying past job information and the future job information).
Regarding claim 11, Alon disclose a system for predictive technology incident reduction, comprising: a service Management system comprising at least one computer processor and executing a change screening module and a change management module; a learning engine module, and a change implementation module, wherein: the change screening module receives a Change record for a proposed change to a computer application or a computer network infrastructure (Abstract, predictive change management in a network are provided, a configuration change can be specified and pm-validated according to an access path policy, a change in one or more access paths is specified, then associated component events can be simulated before implementation: col, 2, lines 54-67, Fig. 1, Fig. 2, col 5, lines 25-57); the change screening modulo analyzes the potential change for an adverse potential cross impact with another computer application or a computer system (col. 5, fines 45-58, validation analysis engine compares the actual access paths with the access path policy and identifies access path violations). He does not explicitly disclose that the change screening module predicts a probability of failure and an impact of the adverse potential cress impact on the other computer 
Regarding claim 12, Adachi disclose, wherein the model is selected by a learning engine based on a prior implemented change and a failure and an impact of the prior implemented change (col. 4, lines 22-40, failure predictor probability by applying past job information and the future job information).
Claims 3-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and Adachi as applied to claims above, and further in view of Morris et al., (U.S. Pat. Appl. Pub. # 2016/0350671).
Regarding claim 3, Adachi does not explicitly disclose, wherein the model comprises at least one of a Naive Bayes algorithm, a k-nearest neighbors algorithm, logistic regression, and an ensemble classifier. Morris teaches (Para 0085} predictive analytics and regression models including naive Byes model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Morris to include Naive Bayes algorithm since such an inclusion provides for predictive analysis and further teaches to generate a model that is configured to train the predictive model ( Para 0105),
Regarding claim 4, Morris disclose, wherein the model is selected by providing test data to a plurality of models, and selecting the model based on the results of the test data {Para 0085, 1016).
Regarding claim 5, Morris disclose, wherein the predicted probability of failure and the predicted impact of the proposed change are based on at last one of current change data, change history data, configuration management data, incident and problem management data, stability and resiliency management data, application and infrastructure defect data, risk and Security Management data, and market data (Para 0028, Adachi, col. 6, lines 9-27).
Regarding claim 6, Morris disclose, wherein the proposed change is received in a batch comprising a plurality of proposed changes (Para 0040, 0070, 0071, Batch data or other forms of data not generated from sensor sources can also be used).
Regarding claim 7. Morris disclose, wherein the proposed change is incomplete, and further comprising: requesting additional information necessary to complete the proposed change (Para 0028).
Regarding claim 6, Morris disclose, monitoring an actual failure and an actual impact of the implemented proposed change, and scoring the model based on the actual failure and the actual impact (Para 0058, 0060, 0069).
Regarding claim 9, Morris disclose, selecting a new model in response to the score being below a predetermined threshold (Para. 0132).
Regarding claim 13, Adachi does not explicitly disclose, wherein the model comprises at least one of a Naive Bayes algorithm, a k-nearest neighbors algorithm, logistic regression, and an ensemble classifier. Morris teaches (Para 0085) predictive analytics and regression models including naive Byes model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention ta include the invention of Morris to include Naive Bayes algorithm since such an inclusion provides for predictive analysis and further teaches to generate a model that is configured to train the predictive model Para 0106).
Regarding claim 14, Morris disclose, wherein the learning engine module selects the model by providing test data to a plurality of models, and selects the model based on the results of the test data (Para 0085, 1016).
Regarding claim 15, Morris disclose, wherein the predicted probability of failure and the predicted impact, of the proposed change are based on at last one of current change data, change history’ data, configuration management data, incident and problem management data, stability and resiliency management data, application and infrastructure defect data, risk and security management data, and market data Para 0028, Adachi, col. 6, lines 9-27).
Regarding claim 16, Morris disclose, wherein the proposed change is received in a batch comprising a plurality of proposed changes (Para 0028).
Regarding claim 17, Adachi disclose, wherein the change screening module compares at least one of the predicted probability of failure and the predicted impact of the proposed change to a human assessment (col, 4, lines 33-40).
Regarding claim 18. Morris disclose, wherein the change screening processor requests additional information necessary to complete the proposed change (Para 0028).
Regarding claim 14, Morris disclose, wherein the learning engine module monitors an actual failure and an actual impact of the implemented proposed change and scores the model based on the actual failure and the actual impact (Para 0058, 0060, 0069).
Regarding claim 20, Morris disclose, wherein the learning engine module selects a new model in response to the score being below a predetermined threshold (Para 0132).
Response to Arguments
Applicant's arguments filed Dec 4, 2020 have been fully considered but they are not persuasive. Regarding claims 1, 2, 11, and 12, Applicant alleges that the proposed combination of Alon and Adachi is improper as Adachi is nonanalogous art. In response to applicant's argument that Adachi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Adachi is proper, because it is in the field of failure predictive system, and failure predictive apparatus. Adachi invention is further concerned with calculating a probability of failure occurrences in the monitored apparatus based on information with respect to the job to the implemented job and information with respect to the job to be implemented which are collected by a collection unit.
Regarding Applicants arguments that Alon does not teach or suggest the claim limitations pertains to “analyze a potential change for an adverse potential cross impact with another computer application or a computer system”. Examiner contends that Alon teaches {Fig. 5, col. 7, lines 59-67) a proposed network change plan is specified, which may add and/or change physical network components, links, port settings, and the like. The details of each proposed change in the plan are pre-validated after specification and before their implementation, Pre- validation is performed by simulating the effect of continued proposed actions. He thus teaches the adverse potential cross impact on the other computer application or computer system using a model. Adachi disclose (col. 3, lines 35-80, 55-65) to calculate the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 9244803 to Adachi et al., relates to failure prediction system, including a collection unit that collects information with respect to a job implemented in a monitored apparatus and information with respect to a job to be implemented.
U.S. Patent Appl. Pub. # 2014/0046879 to Maclennan et al., relates to configurations for creating reusable predictive models for applying to one or more data sources.
U.S. Patent Appl. Pub. # 2008/0126881 to Bruckhaus, relates to evaluating a performance-parameter rule on a target system to determine if a corresponding performance parameter is within a predetermined range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.